

117 HR 5364 IH: Protect Taxpayers’ Privacy Act
U.S. House of Representatives
2021-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5364IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2021Mr. Kelly of Pennsylvania introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 5, United States Code, to lower the standard for removing employees who disclose tax return information without authorization, and for other purposes. 
1.Short titleThis Act may be cited as the Protect Taxpayers’ Privacy Act. 2.Increase of penalty for unauthorized disclosure of taxpayer information (a)In generalParagraph (1) of section 7213(a) of the Internal Revenue Code of 1986 is amended by striking $5,000 and inserting $250,000.
(b)Disclosures by tax return preparersSubsection (a) of section 7216 of the Internal Revenue Code of 1986 is amended by striking $1,000 ($100,000 in the case of a disclosure or use to which section 6713(b) applies) and inserting $250,000. (c)Effective dateThe amendments made by this section shall apply to disclosures made on or after the date of the enactment of this Act.
3.Removal
(a)In generalSection 7701(c)(1)(A) of title 5, United States Code, is amended by inserting or in the case of an action involving a removal from the service for an alleged violation of section 7213(a)(1) of the Internal Revenue Code of 1986, after described in section 4303,. (b)Rule of constructionThe amendments made by subsection (a) may not be construed to permit an officer or employee of the United States to submit an appeal to the Merit Systems Protection Board if that individual is dismissed from office or discharged from employment upon conviction for a violation of section 7213(a)(1) of the Internal Revenue Code of 1986. 
